Citation Nr: 0905387	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than November 29, 
1989 for an increased (100 percent) rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1968, and from July 1969 to October 1973.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Detroit, Michigan.

By a decision dated March 28, 2003, the Board denied the 
veteran's claim of entitlement to an effective date earlier 
than April 17, 2000 for the grant of an evaluation of 100 
percent for PTSD.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Upon a joint motion by the Secretary of Veterans 
Affairs and the veteran-appellant, the Court vacated the 
Board's March 28, 2003 decision and remanded the matter to 
the Board for further proceedings.  The joint motion by the 
parties before the Court found in part that the issue of 
entitlement to an evaluation in excess of 10 percent for PTSD 
for the period of November 29, 1989 to April 17, 2000 
remained in appellate status and pending before the Board. 

By rating action dated in February 2006, the RO granted a 100 
percent disability rating for PTSD effective from November 
29, 1989.  In correspondence received in August 2006, the 
veteran through his representative expressed dissatisfaction 
with the effective date of the 100 percent rating and 
requested an effective date of award from the date of the 
grant of service connection.

The Board would point out in this instance that following 
receipt of the August 2006 correspondence from the appellant 
and his representative, the RO recharacterized the issue on 
appeal as entitlement to an earlier effective date for 
service connection for PTSD in an ensuing statement of the 
case.  This issue is not on appeal and appears to be an 
unintentional misrepresentation as the law and regulations 
and analysis relating to an earlier effective date for an 
increased rating were presented and discussed.  As such, the 
Board finds that this is no more than harmless error and that 
it is not prejudicial to the veteran for the Board to finally 
decide the issue discussed in this decision. See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2008) (harmless error).  
Therefore, the Board will proceed with adjudication of the 
issue of entitlement to an effective date earlier than 
November 29, 1989 for an increased rating for PTSD. 


FINDINGS OF FACT

1.  Service connection for PTSD was granted by a February 
1985 rating decision, effective from April 1982, and a 10 
percent disability rating was assigned.

2.  The veteran did not appeal the February 1985 rating 
decision; this determination became final after one year.

3.  Informal claims in the form of clinical reports were 
received in June 1985 and April 1987 for an increased rating 
for PTSD which the RO denied in decisions dated in August 
1985 and October 1987, respectively.

4.  The veteran did not appeal the 1985 and 1987 
determinations and they became final.

5.  The veteran most recently initiated a claim in November 
1989 to establish entitlement to an increased rating for 
PTSD, subsequent to which a 100 percent was awarded, 
effective from November 29, 1989.

6.  Prior to receipt of the claim on November 29, 1989, there 
were no pending requests for an increased rating for PTSD 
that remained unadjudicated.

7.  In the year prior to November 29, 1989, there was no 
medical evidence evidencing treatment for PTSD.




CONCLUSION OF LAW

The criteria for an effective date earlier than November 29, 
1989 for an increased rating for PTSD have not been met. 38 
U.S.C.A. § 5110 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.400, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's appeal for an earlier 
effective date, VCAA notice is not required in this 
particular case because the issue presented turns on a matter 
of law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  The Court found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit). 

Law and Regulations

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).

An informal claim is any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris. 38 C.F.R. § 3.155 (2008).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157 (2008).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later. See 38 U.S.C.A. § 5110(a),(b)(2); 
38 C.F.R. § 3.400(o) (2008); see also Hazan v. Gober, 10 Vet. 
App. 511 (1997); see also Harper v. Brown, 10 Vet. App. 125 
(1997).

Factual Background 

Here, the veteran initially filed a claim for entitlement to 
service connection for PTSD in April 1982.  The, the RO 
granted service connection for PTSD in February 1985 and 
rated it 10 percent disabling from April 14, 1982, the date 
of the veteran's original claim.  The veteran did not file a 
notice of disagreement within one year following that 
decision.  Therefore, the RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).

In March 1985, the veteran's representative submitted a claim 
on the veteran's behalf for temporary total disability 
compensation resulting from a period of VA hospitalization 
from April 8, 1983 to September 9, 1983 for psychiatric 
disability.  The claim did not include a request for an 
increased rating for service-connected PTSD.  

Subsequently, clinical evidence was received in June 1985 and 
April 1987 denoting treatment for psychiatric disability.  
The RO denied higher ratings for PTSD in decisions dated in 
August 1985 and October 1987, respectively.  The veteran did 
not appeal the 1985 and 1987 determinations and they became 
final. See 38 U.S.C.A. § 7105.

In November 1989, the veteran submitted a formal claim for an 
increased rating for PTSD.  A February 1990 rating decision 
granted a temporary total disability rating based on 
hospitalization from November 18, 1989 through January 31, 
1990, and continued the 10 percent disability rating from 
February 1, 1990.  An October 2000 rating decision increased 
the veteran's PTSD disability rating to 100 percent, 
effective from April 17, 2000 (the date of VA treatment 
report).

In a private medical opinion dated in November 2005, it was 
opined that the veteran's PTSD symptoms had rendered him 
totally disabled from January 1984.

The Board denied an effective date earlier than April 17, 
2000 for a 100 percent disability rating for PTSD in a March 
2003 decision.  As noted previously, the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court) which found, among other things, that the issue of 
entitlement to an evaluation in excess of 10 percent for PTSD 
for the period of November 29, 1989 to April 17, 2000 
remained in appellate status and pending before the Board.

In February 2006, the RO issued a rating decision which 
noted, in part, that the evidence of record supported a 
finding that the veteran was entitled to a rating of 100 
percent disabling from November 29, 1989, the date of his 
request for an increased rating for service-connected PTSD.

Legal Analysis

The veteran has one year from the time of notification to him 
to appeal a rating determination or the decision becomes 
final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.302 (2008).  The record reflects in this instance 
that neither the veteran nor his representative expressed 
dissatisfaction with the 10 percent disability rating 
initially awarded from April 14, 1982, nor did he appeal the 
RO decisions following informal claims for an increased 
rating for PTSD received in 1985 and 1987.  These decisions 
also became final.  There is no other evidence or 
correspondence of record that may be construed as a new claim 
after the prior final disallowance of the claim in October 
1987 until the most recent claim received on November 29, 
1989.  The law is clear that absent a finding of clear and 
unmistakable error, and except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).

Having determined that November 29, 1989 is the date of 
receipt of the claim for purposes of assigning an effective 
date, the Board is obliged to review all of the evidence of 
record from the preceding year to determine whether an 
ascertainable increase in disability had occurred. 38 
U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400(o)(2) (2005); Hazan v. Gober, 10 Vet. App. 511 
(1997). Under the provisions of 38 C.F.R. § 3.400, if there 
was evidence of record in the year preceding November 30, 
1989 which shows that an increase in disability became 
manifest, assignment of an earlier date would be warranted 
under 38 C.F.R. § 3.400(o)(2).  

In this instance, however, the record does not contain any 
clinical evidence of treatment for PTSD in the year prior to 
November 30, 1989, nor has the veteran indicated that there 
are any extant treatment records to this effect.  
Consequently, the Board is unable to identify any evidence 
not previously considered that shows an ascertainable 
increase in the service-connected PTSD prior to November 
1989.  Thus, absent a claim of clear and unmistakable error, 
the effective date for an increased rating for PTSD may be no 
earlier than November 29, 1989.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006); see also 38 C.F.R. § 3.400(o)(2) 
(2008).  As such, the veteran's claim for an earlier 
effective date for the award of a 100 percent disability 
rating prior to November 29, 1989 is denied.  In a case such 
as this one where the law and not the evidence is 
dispositive, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

While the appellant argues that the effective date for an 
increased rating for PTSD should date back to at least 1982 
when he initially filed his claim, this would entail 
adjudicating clear and unmistakable error in the prior final 
denials of the claims which the Board does not have 
jurisdiction over at this time.


ORDER

Entitlement to an effective date earlier than November 29, 
1989 for an increased rating for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


